— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain disciplinary rules. The Attorney General has advised this Court that the disciplinary determination at issue has been administratively reversed, all references thereto have *1097been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. Notwithstanding his request, petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination (see Matter of Streeter v Annucci, 131 AD3d 771, 772 [2015]). As petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Smith v Prack, 131 AD3d 784, 784 [2015]).
Garry, J.P., Egan Jr., Lynch and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.